361 U.S. 125
80 S.Ct. 253
4 L.Ed.2d 167
Frank DE SIMONE, petitioner,v.UNITED STATES of America.
No. 202.
Supreme Court of the United States
December 7, 1959

Mr. Joseph K. Hertogs, for petitioner.
Solicitor General Rankin, Assistant Attorney General Wilkey and Beatrice Rosenberg, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The petition for writ of certiorari is granted. It appears from the Government's suggestion of mootness and the memoranda filed in connection therewith that the petitioner is no longer in custody of the warden to whom the writ of habeas corpus ad testificandum was directed, and that the Government will take no further action under any order pursuant to which petitioner might be held in contempt. Accordingly, the judgment of the Court of Appeals; the order of the District Court, issued May 29, 1959, directing the petitioner to appear before the grand jury; the order to show cause issued by the District Court on May 19, 1959; and the order of the District Court, entered April 3, 1959, denying the petitioner's motion to quash the writ of habeas corpus ad testificandum, and directing him to appear before the grand jury on April 9, 1959, are vacated. The cause is remanded to the District Court with instructions to dismiss the proceeding as moot.